Citation Nr: 0030166	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to waiver of overpayment of improved pension 
disability benefits in the original amount of $3,845.

2.  Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

4.  Entitlement to an increased (compensable) rating for a 
ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This matter is also on appeal from a 
November 1998 decision by the Committee on Waivers and 
Compromises of the Cleveland, Ohio RO, 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the waiver of overpayment of improved pension 
disability benefits appeal has been obtained.
 
2.  The overpayment of improved pension disability benefits 
resulted due to the fault of VA with no fault on the part of 
the veteran who has dementia.


CONCLUSION OF LAW

Recovery of overpayment of improved pension disability 
benefits in the original amount of $3,845 would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reveals that the veteran was granted improved 
pension disability benefits effective from December 1985.  
The veteran also had a 40 percent compensation rating in 
effect, but chose to receive the pension benefits as they 
resulted in payment of a greater benefit amount.  

According to an April 1998 letter from the RO to the veteran, 
a VA medical center reported that the veteran had been 
transferred to a VA nursing home in January 1997 and that the 
veteran had been in a VA hospital or nursing home ever since.  
The veteran was informed that when VA pays for nursing home 
care the law requires that the monthly pension benefit be 
reduced to $90 if the nursing home stay is more than three 
months.  Since the veteran was also entitled to disability 
compensation benefits, the veteran's 40 percent disability 
compensation rate was restored as it now constituted the 
greater benefit payment amount effective May 1, 1997.  Due to 
this adjustment, an overpayment of improved disability 
pension benefits in the original amount of $3,845 was 
created.  The veteran requested that he be granted waiver of 
repayment of the overpayment.

A financial status report (FSR) was received from the veteran 
in August 1998.  The veteran reported that his only income 
consisted of his VA compensation benefits, which totaled $399 
a month.  The veteran listed his total monthly expenses as 
$95, indicating that his monthly net income exceeded his 
monthly net expenses by $304.  

On his substantive appeal, received in July 1999, the veteran 
indicated that it was not his fault that the VA medical 
center did not request that his pension be adjusted to 
reflect that he became a permanent patient in a nursing home.  
He noted that he was not aware that such an adjustment needed 
to be made.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
appellant contributed to the creation of the debt, a weighing 
of the fault on the part of the appellant against any VA 
fault, whether collection would deprive the appellant of 
basic necessities, whether recovery would nullify the 
objective for which the benefits were intended, whether 
failure to make restitution would result in unfair gain to 
the appellant, and whether the reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.

With regard to "balancing of faults," this requires 
weighing the fault of the debtor against the fault of VA.  In 
agreement with the RO Committee on Waivers and Compromises, 
the Board finds no fault on the part of veteran.  The record 
indicates that the veteran has dementia.  Furthermore, since 
he was admitted to a nursing home at VA expense, it was 
reasonable for him to assume that VA knew of his nursing home 
placement and there was no reason for him to contact VA about 
the his nursing home placement.  The Board finds that there 
was a great degree of fault on the part of VA in the creation 
of the overpayment.  VA was paying the veteran pension 
benefits and then VA placed the veteran in a nursing home at 
VA expense.  Consequently, VA should have known from the 
beginning that the veteran was not entitled to his full 
pension benefits.  However, VA did not adjust the veteran's 
pension payments for over a year, resulting in the 
overpayment.

The Board recognizes that the record shows that the veteran 
has excess monthly income after expenses such that repayment 
of the indebtedness might not be a hardship.  Regardless, of 
this and of the other factors for consideration, the Board is 
of opinion that the fault on the part of VA in the creation 
of the overpayment was so great that it would be unfair to 
require the veteran to repay the overpayment.  Since 
requiring repayment of the $3,845 overpayment of improved 
pension disability benefits would violate the principles of 
equity and good conscience, waiver of recovery of the 
overpayment is granted.



ORDER

Entitlement to waiver of overpayment of improved pension 
disability benefits in the original amount of $3,845 is 
granted.


REMAND

The veteran submitted a reopened claim for an increased 
rating for each of his service-connected disabilities in July 
1998.  As such, the rating period for consideration on appeal 
is from July 1997.  38 C.F.R. § 3.400(o)(2) (2000).  

Documents of record establish that the veteran was 
hospitalized for treatment at the Chillicothe, Ohio VA 
medical center on December 11, 1996, was transferred to a VA 
nursing home on January 10, 1997, and has been a patient in 
the hospital or in the nursing home care unit since.  (See RO 
letter dated April 16, 1998 to veteran.)  Records of such VA 
hospitalization and nursing home care treatment are not of 
record.  Further, in a report of a VA fee basis examination 
in August 1999, the examiner noted he had reviewed the 
veteran's claims file as well as the records from his nursing 
home facility.  The Board is of the opinion that attainment 
of such records would be useful prior to final appellate 
review of the increased rating issues on appeal.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:  

1.  The RO should obtain all reports of 
VA inpatient hospitalization and nursing 
home care treatment provided the veteran 
since December 1996, and associate such 
reports with the claims folder.  Any 
additional development indicated by 
information contained in such records 
should be obtained.   

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for arthritis of the 
lumbar spine, hemorrhoids, and a ventral 
hernia.  If the maximum benefits sought 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case 
reflecting readjudication of such issues 
with consideration of additional medical 
evidence, and be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  In taking this action, the Board implies 
no conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

